Name: Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances
 Type: Directive
 Subject Matter: consumption;  energy policy;  deterioration of the environment;  marketing;  electronics and electrical engineering
 Date Published: 1992-10-13

 Avis juridique important|31992L0075Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances Official Journal L 297 , 13/10/1992 P. 0016 - 0019 Finnish special edition: Chapter 13 Volume 23 P. 0195 Swedish special edition: Chapter 13 Volume 23 P. 0195 COUNCIL DIRECTIVE 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliancesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures should be taken progressively to achieve the internal market by 31 December 1992; Whereas certain Member States already have their own voluntary schemes for energy labelling and the provision of other energy consumption information for household appliances; whereas one Member State has formally proposed introducing its own compulsory labelling scheme, and other Member States are considering such introduction; whereas the existence of a number of compulsory national schemes would create barriers to intra-Community trade; Whereas Article 130r of the Treaty requires prudent and rational utilization of natural resources; whereas the rational use of energy is one of the principal means by which this objective can be achieved and environmental pollution reduced; Whereas the provision of accurate, relevant and comparable information on the specific energy consumption of household appliances may influence the public's choice in favour of those appliances which consume less energy, thus prompting manufacturers to take steps to reduce the consumption of the appliances which they manufacture; whereas it will also, indirectly, encourage the efficient use of these appliances; whereas, in the absence of this information, the operation of market forces alone will fail to promote the rational use of energy for these appliances; Whereas information plays a key role in the operation of market forces and it is therefore necessary to introduce a uniform label for all appliances of the same type, to provide potential purchasers with supplementary standardized information on those appliances' costs in terms of energy and the consumption of other resources and to take measures to ensure that potential purchasers who do not see the appliance displayed, and thus have no opportunity to see the label, are also supplied with this information; Whereas to this end the energy consumption of and other information concerning each type of appliance must be measured in accordance with harmonized standards and methods and the application of these standards and methods must be monitored at the marketing stage; Whereas Directive 79/530/EEC (4) sought to promote these aims in the case of household appliances; whereas, however, only one implementing Directive for electric ovens has been adopted and few Member States have introduced this label; whereas it is therefore now necessary to learn from the experience acquired and to strengthen the provisions of that Directive; whereas Directive 79/530/EEC must therefore be replaced and Directive 79/531/EEC (5) applying to those electric ovens should be revised and subsequently integrated into the present scheme; Whereas a completely voluntary scheme would lead to only some appliances being labelled, or supplied with standard product information, with the risk that this might result in confusion for some consumers; whereas the present scheme must therefore ensure that for all the appliances concerned, the energy consumption is indicated by labelling and standard product fiches are provided; Whereas household appliances use a wide variety of forms of energy, with electricity and gas being the most important; whereas this Directive must therefore in principle cover appliances using any form of energy; Whereas Council Directive 86/594/EEC of 1 December 1986 on airborne noise emitted by household appliances (6) provides for an indication of noise emission to be included on energy labels, where appropriate; whereas provision must therefore be made for the incorporation of any other information and labelling covered by Community schemes; Whereas only those types of appliances whose aggregate energy use is significant and which afford adequate scope for increased efficiency need be included, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The purpose of this Directive is to enable the harmonization of national measures on the publication, particularly by means of labelling and of product information, of information on the consumption of energy and of other essential resources, and additional information concerning certain types of household appliances, thereby allowing consumers to choose more energy-efficient appliances. This Directive shall apply to the following types of household appliances, even where these are sold for non-household uses: - refrigerators, freezers and their combinations, - washing machines, driers and their combinations, - dishwashers, - ovens, - water heaters and hot-water storage appliances, - lighting sources, - air-conditioning appliances. 2. Further types of household appliances may be added to the list in this Article in accordance with Article 9 (b). 3. This Directive shall not apply to the rating plate or its equivalent affixed for safety purposes to such appliances. 4. For the purpose of this Directive: - dealer means a retailer or other person who sells, hires, offers for hire-purchase or displays household appliances to end-users, - supplier means the manufacturer or his authorized representative in the Community or the person who places the product on the Community market, - information sheet means a standard table of information relating to the appliance in question, - other essential resources means water, chemicals or any other substance consumed by an appliance in normal use, - supplementary information means other information concerning the performance of an appliance, which relates to, or is helpful in evaluating, its use of energy or other essential resources. 5. There shall be no obligation to label or to provide fiches in respect of models of appliances of which production has ceased before the relevant implementing directive comes into effect, or second-hand appliances. Article 2 1. Information relating to the consumption of electric energy, other forms of energy and other essential resources and supplementary information shall be brought to consumers' attention by means of a fiche and a label related to household appliances offered for sale, hire, hire-purchase or displayed to end-users. 2. Details relating to the label and the fiche shall be defined by directives relating to each type of appliance adopted pursuant to this Directive in accordance with Article 9. 3. Technical documentation shall be established which shall be sufficient to enable the accuracy of the information contained in the label and the fiche to be assessed. It shall include: - a general description of the product, - the results of design calculations carried out, where these are relevant, - test reports, where available, including those carried out by relevant notified organizations as defined under other Community legislation, - where values are derived from those obtained for similar models, the same information for these models. 4. The supplier shall establish the technical documentation described in paragraph 3. To this end it may use documentation already required on the basis of relevant Community legislation. The supplier shall make this documentation available for inspection purposes for a period ending five years after the last product has been manufactured. Article 3 1. All suppliers placing on the market the household appliances specified in the implementing directives shall supply a label in accordance with this Directive. The labels used shall in all respects comply with this Directive and with the implementing directives. 2. In addition to the labels, suppliers shall provide a product fiche. This fiche shall be contained in all product brochures. Where these are not provided by the supplier, he shall supply fiches with other literature provided with the appliance. The fiches used shall in all respects comply with this Directive and with the implementing Directives. 3. Suppliers shall be responsible for the accuracy of the labels and fiches that they supply. 4. The supplier shall be deemed to have given his consent to the publication of the information given on the label or the fiche. Article 4 In respect of labelling and product information, the following provisions shall apply: (a) whenever an appliance specified in an implementing directive is displayed, dealers shall attach an appropriate label, in the clearly visible position specified in the relevant implementing directive, and in the relevant language version; (b) the supplier shall supply the necessary labels free of charge, to dealers referred to in paragraph (a). Suppliers are free to choose their own system for delivery of labels. However, where a dealer sends a request for labels, the supplier must ensure that the requested labels are delivered promptly. Article 5 Where the relevant appliances are offered for sale, hire or hire-purchase by mail order, by catalogue, or by other means which imply that the potential customer cannot be expected to see the appliance displayed, the implementing directives shall make provision to ensure that potential customers are provided with the essential information specified in the label or the fiche before buying an appliance. Article 6 The implementing Directives shall make provision for the inclusion on the label or on the fiche of information on airborne noise, where such information is provided pursuant to Directive 86/594/EEC and of other public information relating to the relevant appliance, which is provided pursuant to other Community legislation. Article 7 Member States shall take all necessary measures to ensure that: (a) all suppliers and dealers established in their territory fulfil their obligations under this Directive; (b) if this is likely to mislead or confuse, the display of other labels, marks, symbols or inscriptions relating to energy consumption which do not comply with the requirements of this Directive and of the relevant implementing directives is prohibited. This prohibition shall not apply to Community or national environmental labelling schemes; (c) the introduction of the system of labels and fiches concerning energy consumption is accompanied by educational and promotional information campaigns aimed at encouraging more responsible use of energy by private consumers. Article 8 1. Where the provisions of this Directive and of the implementing directives are satisfied, Member States shall neither prohibit nor restrict the placing on the market of the household appliances covered by an implementing directive. 2. Unless they have evidence to the contrary, Member States shall deem labels and fiches to comply with the provisions of this Directive and the implementing directives. They may require suppliers to furnish evidence within the meaning of Article 2 (3) concerning the accuracy of the information supplied on their labels or fiches when they have reason to suspect it is incorrect. Article 9 The measures relating to the establishment and operation of the scheme shall be adopted and adapted to technical progress in accordance with the procedure set out in Article 10. These measures are: (a) the implementing directives; (b) the addition of further household appliances to the list in Article 1 (1) where significant energy savings are likely to be achieved. Article 10 The Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the EEC Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission, save where the Council has decided against the said measures, by a simple majority. Article 11 After the expiry of a period of three years from the application of this Directive, the Commission shall make an assessment of the implementation thereof and the results obtained. The assessment shall be the subject of a report to be submitted to the European Parliament and the Council. Article 12 The implementing directives shall specify: (a) the exact definition of the type of appliances to be included; (b) the measurement standards and methods to be used in obtaining the information referred to in Article 1 (1); (c) details of the technical documentation required under Article 2 (3); (d) the design and content of the label referred to in Article 2, which as far as possible shall have uniform design characteristics; (e) the location where the label shall be fixed to the appliance. Where appropriate they may provide for the label to be attached to or printed on the packaging; (f) the content and where appropriate the format and other details concerning the fiche or further information specified in Article 3 (2). The information on the label shall also be included on the fiche; (g) the information to be provided in the case of offers for sale covered by Article 5, and the manner in which it is to be provided. Article 13 Directive 79/530/EEC is hereby repealed, with effect from 1 January 1994. Directive 79/531/EEC shall be considered as implementing this Directive for electric ovens; however Member States may refrain from its compulsory introduction, until a date set in a revised implementing directive concerning ovens passed in accordance with the procedure laid down in Article 10. Article 14 1. Member States shall adopt the provisions necessary to comply with this Directive by 1 July 1993. They shall immediately notify the Commission of these measures. They shall bring these provisions into force by not later than 1 January 1994. 2. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall communicate to the Commission the main provisions of domestic law which they adopt in the field covered by this Directive. Article 15 This Directive is addressed to the Member States. Done at Brussels, 22 September 1992. For the Council The President R. NEEDHAM (1) OJ No C 235, 10. 9. 1991, p. 5.(2) OJ No C 125, 18. 5. 1992, p. 172 and OJ No C 241, 21. 9. 1992.(3) OJ No C 49, 24. 2. 1992, p. 32.(4) OJ No L 145, 13. 6. 1979, p. 1.(5) OJ No L 145, 13. 6. 1979, p. 7.(6) OJ No L 344, 6. 12. 1986, p. 24.